—Order unanimously reversed on the law, indictment reinstated and matter remitted to Chautauqua County Court for further proceedings on indictment. Memorandum: County Court improperly dismissed the indictment against defendant. The sufficiency of the proof offered before the Grand Jury depended upon the testimony of two infants, aged eight and nine. To rebut the presumption of their incompetence to testify (see, CPL 60.20 [2]), the prosecutor was required to demonstrate that the infants, "at a minimum, [had] 'some conception’ of the obligations of an oath and the consequences of giving false testi*789mony. (People v Washor, 196 NY 104, 109.)” (People v Parks, 41 NY2d 36, 46; see also, People v Nisoff, 36 NY2d 560, 565-566.) That presumption was rebutted because the two infant witnesses demonstrated that they knew and appreciated the difference between truth and falsehood, knew that it was wrong to tell a lie, and knew the consequences of telling a lie (see, People v Parks, supra; People v Nisoff, supra; People v Green, 181 AD2d 1041, lv denied 79 NY2d 1049). (Appeal from Order of Chautauqua County Court, Adams, J. — Dismiss Indictment.) Present — Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.